Citation Nr: 1519153	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a disability manifested by hand tremors.

3.  Entitlement to service connection for a psychiatric disability, to include depression.

4.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity.

5.  Entitlement to a compensable evaluation for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for depression, hand tremors, and a low back disability, as well as increased evaluations for the Veteran's bilateral lower extremity varicose veins.  

The Veteran initially requested a hearing before a Veterans Law Judge; however, in February 2014, he withdrew the request for a hearing.  

(The Board notes that, beginning in about June 1993, VA changed the Veteran's claim number by one digit.  Why this was done is not evident in the current record.  Nevertheless, the Board will continue use of the new number.)


REMAND

With regard to the Veteran's varicose vein claims, his last VA examination of those disabilities was in October 2010, nearly 5 years ago.  Accordingly, the Board finds that a remand of those claims is necessary in order to obtain a new VA examination that adequately assesses the current severity of those disabilities, especially in light of subsequent arguments that suggest a worsening disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the service connection claims, the Veteran submitted Social Security Administration (SSA) documents including a favorable decision in January 2014 and documents through September 2013; he waived jurisdiction of those records.  While the Veteran waived jurisdiction, the Board is unable to ascertain whether all of the SSA records received at that time were the totality of the records held by SSA.  Accordingly, as those records are shown to be relevant to the claims on appeal, the Board finds that a remand is necessary in order to ensure all SSA records have been obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, a review of the record indicates that the Veteran was incarcerated for a period of time from 2004 to 2006 in Florida; no treatment records from the Florida Department of Corrections have been obtained.  

Moreover, the Board notes that in the statement of the case the agency of original jurisdiction (AOJ) cited to a 1999 report of magnetic resonance imaging (MRI) of the Veteran's lumbar spine; the Board's review was unable to find any 1999 imaging records in the claims file.  Additionally, in the substantive appeal, the Veteran's representative specifically notes that it does not appear that VA treatment records from April 1995 through May 2013 have been associated with the claims file.  

Accordingly, as it appears that there are outstanding VA and private treatment records that are relevant to the claim, the Board must remand the claims at this time in order for VA to fulfill its duty to assist.  On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Mobile and Biloxi VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since his discharge from military service in 1983, particularly any records since April 1995, and associate those documents with the claims file.

2.  Ask the Veteran to identify all sources of treatment that he may have had for his low back, hand tremors, psychiatric symptoms, or varicose veins, which is not already of record, to specifically include any Florida Department of Corrections treatment.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, all records pertinent to the Veteran's claim for disability benefits.  

4.  Thereafter, schedule the Veteran for VA examination in order to determine the current severity of his bilateral lower extremity varicose veins.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should list all functional impairment and symptomatology associated with the Veteran's bilateral lower extremity varicose vein disabilities.  

The examiner should also specifically address whether the Veteran's varicose vein disability for each leg is more closely approximate to the following:

(a) Asymptomatic palpable or visible varicose veins;
(b) Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery;
(c) Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema;
(d) Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration;
(e) Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or,
(f) Massive board-like edema with constant pain at rest.

The examiner should specifically address the Veteran's lay statements with regard to his symptomatology and the effects on his ability to obtain and maintain gainful employment.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for disability manifested by hand tremors, psychiatric disability, to include depression, and low back disability, and increased evaluations for his lower extremity varicose veins.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

